Acknowledgment
The amendment filed on 28 July, 2021, responding to the Office Action mailed on 19 May, 2021, has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1-5 and 7-19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Peoples Republic of China on 20 August, 2018. It is noted, however, that applicant has not filed a certified copy of the CN201810948119.X application as required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-5 and 7-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose the device of claim 1 comprising a plurality of support members configured to transfer stress within the display panel; wherein the pixel-defining layer comprises a plurality of pixel regions and defines a plurality of recesses being separate from the plurality of pixel region; and wherein a distance between each of the plurality of support members and one of the plurality of recesses adjacent to the support member is smaller than a distance between the support member and the pixel region adjacent to the support member, where Examiner further notes that ‘configured to’ claim language requires a structure that is more than just capable of Aspex Eyewear v. Marchon Eyewear, Inc., 101 USPQ2d 2015, 2017 (Fed Cir. 2012) “magnetic members are designed or configured to accomplish specified objective, not simply that they can be made to serve that purpose”.
Regarding claim 14, the prior art fails to disclose the method of claim 14 comprising a plurality of support members configured to transfer stress within the display panel: wherein the pixel-defining layer comprises a plurality of pixel regions and defines a plurality of recesses non-overlapped with the plurality of pixel regions: and wherein each of the plurality of recesses is configured between the support member and the pixel region adjacent to the support member for enhanced impact resistance of the display panel, where Examiner further notes that ‘configured to’ claim language requires a structure that is more than just capable of performing the function but is actually made to perform the function.  See Aspex Eyewear v. Marchon Eyewear, Inc., 101 USPQ2d 2015, 2017 (Fed Cir. 2012) “magnetic members are designed or configured to accomplish specified objective, not simply that they can be made to serve that purpose”.
Claims 2-5, 7-13, and 15-19 depend directly or indirectly on claims 1 or 14 and are allowable on that basis. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner's action and must reply to every ground of objection and rejection in the prior Office action. See MPEP 714.02.
Priority
Applicant submits that DAS code CB44 for the priority application was submitted with the ADS March, 12 2020.  Be that as it may, submitting a DAS code does not satisfy the requirements of 37 CFR 1.55 nor does it release Applicant’s duty to ensure that a copy of the foreign application is received by the office.  Applicant’s attention is drawn to the relevant portion of the ADS below.

    PNG
    media_image1.png
    436
    1136
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893